                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT GREENEVILLE

SAFEWAY INSURANCE COMPANY                            )
OF ALABAMA, INC.,                                    )
                                                     )
              Plaintiff,                             )
                                                     )       Case No.: 2:19-cv-75
v.                                                   )
                                                     )       Judge Curtis L. Collier
                                                     )
WENDELL LOVING and                                   )
WILLIAM D. JONES,                                    )
                                                     )
              Defendants.                            )

                                    MEMORANDUM

       Before the Court are motions by Plaintiff, Safeway Insurance Company of Alabama,

Incorporated, for entry of default judgment against Defendants Wendell Loving (Doc. 14) and

William Jones (Doc. 15).

       Federal Rule of Civil Procedure 55 states,

       (a) Entering a Default. When a party against whom a judgment for affirmative relief is
       sought has failed to plead or otherwise defend, and that failure is shown by affidavit or
       otherwise, the clerk must enter the party’s default.

       (b) Entering a Default Judgment.
              (1) By the Clerk. If the plaintiff's claim is for a sum certain or a sum that can be
              made certain by computation, the clerk—on the plaintiff’s request, with an affidavit
              showing the amount due—must enter judgment for that amount and costs against a
              defendant who has been defaulted for not appearing and who is neither a minor nor
              an incompetent person.
              (2) By the Court. In all other cases, the party must apply to the court for a default
              judgment . . . The court may conduct hearings or make referrals—preserving any
              federal statutory right to a jury trial—when, to enter or effectuate judgment, it needs
              to:
                      (A) conduct an accounting;
                      (B) determine the amount of damages;
                      (C) establish the truth of any allegation by evidence; or
                      (D) investigate any other matter.
Fed. R. Civ. P. 55.

       On May 5, 2019, Wendell Loving was served with process. (Doc. 8.) On June 1, 2019,

William Jones was served with process. (Doc. 9.) Neither party has entered a notice of

appearance, answered the complaint, or otherwise responded to the complaint. On July 23, 2019,

upon Plaintiff’s applications (Docs. 10, 11), the Clerk of Court submitted entries of default as to

each Defendant (Docs. 12, 13).

       Plaintiff’s complaint and affidavits accompanying its motions for default pray for entry of

a judgment declaring that Safeway Insurance Company of Alabama, Incorporated, owes no

contractual duty of indemnity or defense for the incident that occurred on August 18, 2018, under

the terms of the insurance Policy #2776896-TN-PP-002 issued by Safeway Insurance Company of

Alabama, Incorporated, to Wendell Loving as provided by law. (Docs. 1 at 9, 14-1, 15-1.) Because

Plaintiff’s complaint accordingly does not seek a “sum certain or a sum that can be made certain

by computation,” (see Fed. R. Civ. P. 55(b)(1)), Plaintiff now moves the Court to enter a default

judgment as to each Defendant. (Docs. 14, 15.) On July 24, 2019, it appeared that Plaintiff also

sought discretionary costs and court costs, the amount of which had not been verified or

independently supported through declaration or briefing. (See Docs. 14-1, 15-1.) The Court

ordered Plaintiff to provide briefing in support of an award of costs, as well as independent

verification of costs. (See Doc. 16.) In response, Plaintiff filed a notice of withdrawal of portions

of their motion for default, and has clarified that it does not seek discretionary or court costs, but

only the entry of default judgment against Defendants. (Doc. 17.)

       Upon Plaintiff’s notice (Doc. 17), the Court finds a hearing unnecessary to enter an

appropriate judgment order in this matter. Upon finding that the requirements of Federal Rule of
                                                  2
Civil Procedure 55 have been satisfied, the Court will GRANT Plaintiff’s motions for default

judgment (Docs. 14, 15).



       An Appropriate Judgement Order Will Enter.

       ENTER:

                                                 /s/___________________________
                                                 CURTIS L. COLLIER
                                                 UNITED STATES DISTRICT JUDGE




                                             3
